Appeal from a judgment of the County Court of Greene County (Battisti, Jr., J.), rendered March 14, 1989, convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree.
We reject defendant’s argument that his plea of guilty to the crime of assault in the third degree in Town Court precluded his subsequent prosecution on the instant felony charge. Nothing in the certificate of disposition indicates that the misdemeanor plea was taken in satisfaction of both that charge and the felony charge. Even if we were to accept defendant’s contention that this was the intent of the parties, given the admitted failure of the Town Justice to follow the procedures required by CPL 180.50 in accepting the plea, Town Court had no jurisdiction to dispose of the felony charge and double jeopardy thus did not preclude subsequent prosecution on that charge (see, People ex rel. Leventhal v Warden, 102 AD2d 317).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.